Case 15-54748-lrc   Doc 90   Filed 12/20/18 Entered 12/20/18 12:57:14   Desc Main
                             Document      Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: December 20, 2018

                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                :
                                 :                CASE NO. 15-54748
FRED MILANI,                     :
                                 :                CHAPTER 7
                                 :
      Debtor                     :                                                 :
                                 :
FRED MILANI,                     :
                                 :
     Movant,                     :
                                 :
v.                               :                CONTESTED MATTER
                                 :
FXM, P.C., and FRANCIS X. MOORE, :
                                 :
     Respondents.                :
                             ORDER

      Before the Court is Debtor Fred Milani’s Motion for Summary Judgment (the

“SJ Motion”). (Doc. 79). This contested matter was initiated by Debtor on January
Case 15-54748-lrc          Doc 90       Filed 12/20/18 Entered 12/20/18 12:57:14                    Desc Main
                                        Document      Page 2 of 4



3, 2018, to determine whether Respondent Francis X. Moore and his law firm, Frank

X. Moore Law, (“Respondent”1) violated the discharge injunction set forth in 11

U.S.C. § 524. (Doc. 46). Debtor alleges that Respondent filed a complaint in the

Superior Court of Dekalb County, Georgia (“the State Action”) to hold Debtor

personally liable for claims that arose before his Chapter 7 discharge, which was

granted by this Court on July 8, 2015.

        The SJ Motion was filed on August 13, 2018, and to this date, Respondent has

failed to file a response. When Respondent failed to file a response within twenty-

one days after being served the SJ Motion, Debtor filed the affidavit of his attorney,

Benjamin S. Klehr (the “Affidavit”). (Klehr Aff., Doc. 80). Mr. Klehr testified that

Respondent failed to file a response within the time provided by BLR 7007-1,

thereby indicating that the motion was unopposed and for that reason, the SJ Motion

should be granted. (Id., ¶¶ 12-15). Instead of responding to the SJ Motion,

Respondent filed a Motion to Strike Mr. Klehr’s affidavit. (Doc. 81). In the Motion

to Strike, Respondent insists that he had no duty to respond to the SJ Motion within

the time provided by BLR 7007-1(c) because that rule is not applicable to contested

matters unless the Court orders otherwise.




1
  Because Mr. Moore appears to be the sole proprietor of Frank X. Moore Law, the Court will refer to them as a
single Respondent.

                                                        2
Case 15-54748-lrc    Doc 90   Filed 12/20/18 Entered 12/20/18 12:57:14   Desc Main
                              Document      Page 3 of 4



      Respondent is correct; BLR 7007-1(c) does not apply to contested matters.

See FED. R. BANKR. P. 9014(c) (excluding Rule 7007 from the list of adversary rules

that apply to contested matters). Accordingly, Respondent was under no obligation

to respond to the SJ Motion within twenty-one days.

      Therefore, Respondent’s Motion to Strike (Doc. 81) is GRANTED.

However, to encourage a timely resolution of this dispute on the merits, the Court

now directs otherwise under Rule 9014(a);

      IT IS HEREBY ORDERED that, if Respondent chooses to file a response

to the SJ Motion, the response must be filed within twenty-one (21) days after entry

of this Order;

      IT IS FURTHER ORDERED that, if Debtor chooses to reply, a reply shall

be filed within fourteen (14) days thereafter.




                              [END OF DOCUMENT]




                                          3
Case 15-54748-lrc   Doc 90   Filed 12/20/18 Entered 12/20/18 12:57:14   Desc Main
                             Document      Page 4 of 4


DISTRIBUTION LIST:

Francis X. Moore
Frank X. Moore Law
730 E 2d Street, Suite 106
Blue Ridge, GA 30513

Anna M. Humnicky, Esq.
Benjamin S. Klehr, Esq.
Small Herrin, LLC
Two Paces West, Suite 200
2727 Paces Ferry Road
Atlanta, Georgia 30339

Office of the United States Trustee
362 Richard Russell Building
75 Spring Street, SW
Atlanta, Georgia 30303

M. Denise Dotson, Chapter 7 Trustee
M. Denise Dotson, LLC
PO Box 435
Avondale Estates, GA 30002




                                        4
